                Case 3:20-cv-05696-BAT Document 20 Filed 12/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT TACOMA

 8   BRAD LAMONTE WHITFIELD,                             Civil No. 3:20-CV-05696-BAT

 9            Plaintiff,

10            vs.                                         ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12            Defendant.

13            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

14   case be REVERSED and REMANDED for further administrative proceedings pursuant to

15   sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will instruct the

16   administrative law judge to do the following:

17      1. further develop the claimant’s record to obtain updated treatment records;

18      2. proffer the claimant the additional medical evidence from Multicare Health System

19            (Exhibit 18F), and any other evidence entered into the claimant’s record;

20      3. further evaluate the medical and non-medical source opinions, including but not limited

21            to Nisha Singh, M.D. and James Lewis, M.D., and explain the weight given to such

22            opinion evidence;

23      4. further evaluate the nature and severity of the claimant’s alleged impairments, including

24            the claimant’s asthma;

     Page 1         ORDER - [3:20-CV-05696-BAT]
                Case 3:20-cv-05696-BAT Document 20 Filed 12/23/20 Page 2 of 2



 1
        5. further evaluate the claimant’s maximum residual functional capacity and provide an
 2
              appropriate rationale with specific references to evidence of record in support of the
 3
              assessed limitations;
 4
        6. further evaluate the claimant’s alleged symptoms, including his alleged back pain, and
 5
              provide a rationale in accordance with the disability regulations pertaining to evaluation
 6
              of symptoms;
 7
        7. if warranted, obtain supplemental evidence from a vocational expert to clarify the effect
 8
              of the assessed limitations on the claimant’s occupational base; and
 9
        8. provide the claimant an opportunity for a hearing.
10
              Upon proper presentation, the Court will consider whether reasonable attorney fees,
11
     costs, and expenses should be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. §
12
     2412(d).
13
              DATED this 23rd day of December, 2020.
14

15
                                                            A
                                                            BRIAN A. TSUCHIDA
16
                                                            Chief United States Magistrate Judge
17
     Presented by:
18
     s/ Stephen Dmetruk
     STEPHEN DMETRUK
19
     Special Assistant United States Attorney
     Office of the General Counsel
20
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
21
     Seattle, WA 98104-7075
     Telephone: (206) 615-3725
22
     Fax: (206) 615-2531
     stephen.dmetruk@ssa.gov
23

24

     Page 2      ORDER - [3:20-CV-05696-BAT]
